 McCoy CO.383McCoy Co.andInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,LocalNo. 775,Petitioner.Case No. 27-RC-2717.March 2, 1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held beforeHearing Officer F. T. Frisbey.The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Briefs were filed by both the Employer and Petitioner.Pursuant to the provisions of Section 3(b) of the Act, theNational Labor Relations Board has delegated its powers in con-nectionwith this case to a three-member panel [Chairman Mc-Culloch and Members Brown and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaningof Section 9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is engaged in the sale, distribution, and serviceof heavy duty construction equipment at Commerce City, a suburbof Denver, Colorado, and at three branches, which are located inColorado at distances of about 110 to 338 miles from CommerceCity.The Petitioner seeks a unit of warehousemen, partsmen, partscountermen, pickup and delivery drivers, and shipping and receiv-ing clerks in the parts department at the Employer's CommerceCity operation; it indicated in its brief, filed after the hearing,that it is willing to include such employees at the Employer'sthree branch locations if the Board should require their inclusionin the appropriate unit.The Employer contends that the unitshould include the parts-department employees at the branchoperations, and the field-service mechanics at all the operations.The Intervenor, which represents a unit of construction equipmentmechanics at Commerce City and the three branches,2 also urgedi International Union of Operating Engineers,Local No 9,AFT CIO, waspermitted tointervene on the basis of a showing of interest3 The contract between the Employer and the Intervenor covers a unit of construction-equipment mechanics, welders,and yard employees at all the Employer's operation', ex-cluding field-service mechanics and all other employees.There is no evidence that thisunit is based upon a Board certification.151 NLRB No. 37. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDa companywide unit of parts-department employees, including field-servicemechanics, but indicated a willingness to represent anyunit found appropriate.There is no bargaining history coveringthe employees sought by the Petitioner.The Commerce City and branch establishments perform basicallythe same operations.Each location has a parts department, asales department, and a service department.Overall supervision ismaintained at Commerce City, and the branches submit their pay-rolls to Commerce City, where the paychecks are prepared.Partsand supplies are distributed to the branches from Commerce City,where the parts inventory is controlled through an electronic system.All'the Employer's employees have the same insurance and otheremployment benefits.There is, however, separate local managenment at each branch,including departmentalmanagers who direct the employees intheir departments, and possess the authority to hire subject toCommerce City approval, and to discharge if the situation requiresit.While it appears that there are some transfers between locations,the record does not establish the frequency of such transfers, norwhether they are permanent or temporary.It thus appears that, while some centralized control is maintainedby Commerce City over all the branches, there also exists a con-siderable degree of autonomy in the day-to-day operations of eachestablishment.Therefore, although, as indicated above, there aresome factors supporting a statewide unit, the appropriateness ofsuch a unit does not establish the inappropriateness of a smallerunit .3Accordingly, upon the entire record, particularly in viewof the considerable distance separating Commerce City from eachof the branch operations, the lack of any showing of substantialinterchange among the parts-department employees at the differentoperations, the separate supervision at each location, and the absenceof any determinative bargaining history, we find that a unit con-fined to employees at Commerce City is appropriate.4The parties, while in disagreement as to the scope of the unit,do not dispute the basic appropriateness of a unit of parts-department employees.They disagree as to the unit placementof the field-service mechanics, whose inclusion is urged by theEmployer and Intervenor but opposed by the Petitioner.3Montgomery Ward d Co.,Incorporated,150 NLRB 596sAmarilloHardwareCompany,Inc, et al,148NLRB 48;P.Ballantene d Sons,141 NLRB 1103;N L R B.v.SchillSteel Products,Inc.,340 F. 2d 568 (C A. 5). McCoy CO.385The parts-department employees are engaged in loading, unload-ing, selling, and delivering parts, and are not required to bemechanics, whereas the field-service mechanics, who are not in theparts department but in the service department, are required tobe mechanics.The duties of the field-service mechanics, who travelconsiderably, include sellingmachines and parts, and repairingand adjusting the machines in accord with the Employer's warrantythereon.They also do sales promotion of the Employer's products.Furthermore, the field-service mechanics work under different super-vision, receive substantially higher wages and do not interchangewith parts-department employees.Accordingly, we find that thework and the employment interests of the field-service mechanicsdiffer substantially from those of the parts-department employees,and we shall therefore exclude the field-service mechanics from theparts-department unit.5The parties stipulated to the supervisory status of a number ofindividuals, including Varela, the warehouse manager.They werein dispute, however, as to Walter Johnson, the warehouse leadman,who the Petitioner contends, contrary to the Employer and theIntervenor, is a supervisor.Johnson trains new men; and heassignswork, including truck driving, to warehouse employees.He was, on at least one occasion, consulted concerning a layoff,and his recommendation was effective. In addition, he substitutesfor Varela, who is the parts-exchange manager as well as the ware-house manager, when Varela is absent which Johnson estimatedwas about 20 to 25 percent of the time.Accordingly, we findthat Johnson is a supervisor within the meaning of the Act, and weshall therefore exclude him from the unit.6Accordingly, we find that the following unit is appropriate forpurposes of collective bargaining within the meaning of Section9(b) of the Act:Allwarehousemen,? partsmen, parts countermen, pickup anddelivery drivers, and shipping and receiving clerks at the Employer'sCommerce City, Colorado, operation, excluding salesmen, field-servicemechanics, office clerical employees, professional employees, guards,watchmen, all other employees, the warehouse leadman, and all othersupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]5 The WoodmanCompany, Inc.,119 NLRB 1784, 1787.6 SeeThe Powers Regulator Company,149NLRB 1185.7 Tom Whitmill,a used-parts warehouseman,who is engaged under the supervisionof the sales department in salvaging and storing parts of used machines,is included inthe unit in accord with a stipulation of the parties783-133-66-vol. 151-26